Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 12/21/19. Claims 1-19 are pending and under examination.

Claim Interpretation
	Terms such as “ASred” and “S635” do not appear to be trademarks or tradenames. As such, these terms have not been objected/rejected. However, if evidence is presented that these are such marks/names, then the objections/rejections below regarding trademarks/names applies mutatis mutandis.
	Claim 14 and dependent claims are method claims. As such, phrases such as “comprising the reaction between” are interpreted as positive, active steps, e.g., “comprising reacting”. The “stages” in claim 17 are interpreted as “steps”, e.g., preparing a solution of said antibody, preparing a solution of said molecule, etc.
	Claim 3 sets forth a “Z group”. The claims therefore describe an antibody, an N-terminal amino acid of the antibody, an amino group of that N-terminal amino acid, and the “C-O-(W)n-A” bound by an amidic bond to this amino group. While indefinite as described below, the “A” of this Z group is potentially the same fluorophore as “group A” in claim 1. Moreover, the combination of the antibody amino group and the CO of the Z group is interpreted as forming the required “amidic bond”. The phrase “with the formula” is considered to describe the whole of the formula, i.e., the atoms between the antibody amino and “A” are limited to CO-Wn as defined in claim 3. This is because if additional atoms were attached, such as the CO being part of a larger structure such as a succinimidyl ester, the compound would no longer have the claimed formula, but would instead have a different formula.

Specification
The use of the term Abberior®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 4, 6, 7, 9, 12, 13, 14, 15, 16, 17, and 19, are objected to because of the following informalities: the claim(s) currently use exemplary language (e.g. such as, optionally, preferably, in particular, etc.). Such language does not further limit the claim but potentially causes confusion over the claim scope. See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim". Therefore, exemplary language should either be positively recited as a claim limitation or removed from the claim altogether.
Appropriate correction is required.

Claims 1-12 are objected to because of the following informalities:  the claims lack a proper article at the beginning of the sentence, e.g., “An antibody” or “The antibody”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  “modelcule” should be “molecule”.  Appropriate correction is required.

Claims 3, 9, 10, and 15 are objected to because of the following informalities: claims must be a single sentence and end with a period (MPEP §608.01(m)). These claims do not end with a period.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claims may only have one period unless being used as an abbreviation. The term “1-pyrrolidinyl-2.5-dione” is not an abbreviation; moreover, this should be a comma as common chemical notation uses commas to separate atomic position bonds.  Appropriate correction is required.

Claims 9 and 10 are objected to because of the following informalities:
Claim 9: the structure in the second dash is acceptable. However, the structures in dashes 3, 4, 21, 22, 23, and 24 did not reproduce well and several atoms are difficult to read.
Claim 10: similarly, the structures in dashes 2, 3, 4, 5, 6, and 7 have certain atoms that are difficult to read. 

  Appropriate correction is required. It is noted that the structures in claims 3 and 15 are fully legible and acceptable.

Claim 17 is objected to because of the following informalities:  the comma between “molecule” and “in” in line 5 should be removed as it appears to be a comma splice.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: lists should contain separators. For example, the two structures in claim 9 dash 4 should be separated by “and” or “or”. Dash 21 should end with a semicolon in the same manner that other elements of the list in claim 9 end. The same is true for dash 22 and dash 23. Alternately, the semicolons can be omitted entirely (see claim 10). Whichever case is selected by Applicant, the same choice should be made for all of the elements of the list rather than swapping between using a semicolon and not.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the Fab “derives” from a monoclonal antibody while claim 11 contains a similar use of “derives. There is no common accepted definition in the art for “derives”; the specification does not provide a definition. The specification notes that one example of such is digestion, but this clearly indicates that means other than digestion are within the scope of the term without providing any guidance as to what those other means might be. The skilled artisan is not fairly warned of the metes and bounds of the term “derives”.
Claim 9 uses “derived”. For the reasons above, this is indefinite. Further, while the specification contains an example regarding how Fabs might be derived, there are no examples of fluorophore derivation.
Therefore, claims 2, 9, and 11 are indefinite.

Claims 3-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the formulation of claim 3 and 15, W is selected from certain choices, including a formula containing “Z”. This “Z” is never defined by the claim. Further, it is unclear if the “z” is the same “z group” recited by the claim in lines 3-4.
	This extends to dependent claims reciting this “z group”. It is unclear if this “z group” is the same as the “z” selected from the Markush group of “W”. If it is, this “z group” may not even be present, leading to a lack of proper antecedent basis. Further, if “Z” and “z group” are the same, then “Z” contains itself (as part of “W”), making it unclear what structure is being claimed.
	Claims 3 and 15 also recite “A is a fluorophore group”. The use of “a fluorophore” suggests this is different from “fluorophore group A”, which is required by claim 1, from which these claims depend. However, using “A” to identify both groups leads to confusion as to whether or not these are in fact the same or different fluorophores.
	Claim 14 recites a “molecule Z”, but it is unclear if this is the same “Z group” or variable “Z” recited by other claims.
 	Therefore, claims 3-7 and 14-15 are indefinite.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 contain the trademark/trade name ABBERIOR® is a trademark of the Abeberior GmbH limited liability company.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific chemical. However, it is unclear if any chemical meeting the structural limitations is included in the claim, or if infringement only occurs if one obtains the chemical from a specific company as that is the purpose of a trademark/name. Accordingly, the identification/description is indefinite.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 dash 4 and claim 10 dash 3 state the chemical as “having structure” and then provides two structures. The phrase “having structure” (singular) requires that the chemical “has” both of these structures simultaneously (i.e., the two structures are actually one structure) and it is unclear how this would be possible. It is possible that the intention of the claim is to provide the structures of the two regioisomers; however, if this is the case, the claim should read “having one of the following structures” or similar language. 
Therefore, claims 9 and 10 are indefinite.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 provides for the use of the compound of claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced; see MPEP §2173.05(q).
	Therefore, claim 13 is indefinite.

Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims in general are objected to for lacking an initial article. However, for claims 13 and 14, this omission rises to the level of being indefinite. For example, with claim 14:
A method for the preparation of an antibody or Fab according to claim 3: this would be interpreted as a method of preparation, where what is being produced is the antibody or Fab according to claim 3. This interpretation is definite.
The method for the preparation of an antibody or Fab according to claim 3: this attempts to find antecedent basis for this method in claim 3 itself, but since claim 3 recites no method, the claim lacks antecedent basis.

Dependent claims do not correct this. Claim 13 suffers the same deficiency where the claim could be interpreted as “A use” or “The use”.
Therefore, claims 13-19 are indefinite.

Claims 9 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In some cases, exemplary language is not indefinite. For example, the limitation in claim 1 is that the bond constitutes at least 70% of the total binding; the recitation of at least 80% is clearly not a limitation, but merely a preference.
	In other cases, this exemplary language makes it unclear what is actually required of the claim.
Claim 9 recites “xanthene or carbocyanine, preferably with the formula”; it is unclear if this formula is exemplary of just carbocyanine or of both xanthene and carbocyanine.
Claim 15 uses “preferably” multiple times, making it unclear what is a claim limitation and what is merely preference. For example, the claim recites “pyrimidine, preferably 2.3 pyrimidine-1ll, methoxyphenyl”, which could mean that methoxyphenyl is an alternative within the Markush group or else is merely exemplary of pyrimidine in the same way 2.3 pyrimidine-1ll is.
Claim 16 also recites preferably multiple times and it is entirely unclear what is or is not required by the claim nor how these “preferably”s are meant to interact. The “then” step in line 4 may be a step required by the method or else optional where everything after the first “preferably” in line 3 is optional.
Claim 17 in the “addition” step, preferably is recited multiple times, making it unclear what is a claim limitation and what is a preference.

For claim 18, the only limitation is a further definition of the primary amino group. However, this claim depends from claim 16, where the only recitation of “primary amino” is in line 7, where this is a “preferable” step, but not actually required. Thus, claim 18 might be setting out limitations for the method, requiring that this primary amino step in claim 16 is utilized. Alternately, claim 18 may only be setting out additional preferences without containing any concrete limitations.
In the same way, the “said surfactant” of claim 19 refers to “a surfactant” in claim 16, yet it this surfactant appears to be entirely optional in claim 16. It is unclear if claim 19 now requires the surfactant or if the claim is merely setting forth additional preferences.
Therefore, claims 9 and 15-19 are indefinite.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites mixing the solutions of a) and b) as well as addition to the solution resulting from stage c); however, nowhere in this claim or the claims from which it depends are there any steps labeled a), b), or c). As such, these terms lack antecedent basis.
	Further, the claim recites the “minimum necessary quantity”. This is a relative term and is not defined by the specification nor the claim. The Specification only uses this phrase once (p.27 L16) but with no additional guidance beyond its mere recitation. Neither the claim nor the specification make clear “necessary for what?” nor provide any guidance regarding what that amount might be.
	Therefore, claim 17 is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 is directed to the genus of Z groups with the structure of claim 3 and further wherein the group has a logarithm of the water/octanol partition coefficient between -5 and 3.
	One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, claim 5 does not encompass every embodiment of the Z group in claim 3 (35 USC §112(d)); however, there is no clear indication in the claims or specification as to which parts of the claim 3 structure are responsible for an AlogP within the claimed range. Without this structure-function correlation, one cannot envisage which embodiments of the claim 3 Z-group fall within the scope of claim 5 and which do not, supporting a conclusion that claimed genus fails to meet the written description requirement. It is noted in the specification that this value can only be determined after-the-fact (p.10-11, 30) and that there does not appear to be a “conserved structure” associated with this value, but rather each individual arrangement of atoms must be evaluated case-by-case. The specification clearly notes that AlogP “can be determined” for each molecule of interest (paragraph 11). The ability to determine a value—while potentially enabled—fails the written description requirement because it is claiming a genus by a hoped-for property but does not allow others to envisage the members of that genus.
In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. The specification discloses 11 species which were evaluated for this value (p.30), where six meet the claimed criteria while five do not. Notably, there is no clear indication as to why some structures are within the claimed range and others are not. The guidance in the specification is such that a person of skill in the art could not envisage a single additional member of the group because this value appears to be unpredictable prior to actually measuring this value. Thus, the species disclosed to not represent the full breadth of all possible members of the genus.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	For essentially the same reasons, claim 6 does not meet the requirements. The specification discloses some compounds inside and outside of the range and states that those outside of the range are “not functional” (p.23). Applicant then lays claim to embodiments which have not been tested for these properties and the skilled artisan could not envisage which of the conceived yet untested structures of claim 3 would be within the claimed range and therefore “functional” and which would not. Written description requires more than naming the genus by a function or property and then requiring others to discover for themselves which species are within that genus; the compound itself is required.
	For essentially the same reasons, claim 7 does not meet the requirements. Claim 7 requires a number of properties within certain values while failing to disclose the structures responsible for this property. The skilled artisan cannot envisage which conceived yet untested structures within the scope of claim 3 would have these properties versus which would not.
	For essentially the same reasons, claim 8 does not meet the requirements. In addition to the reasons above, the specification as filed provides no indication as to how one calculates a “quantum yield” nor discloses which structures have quantum yields above 60% and which do not. The same is true of “molar extinction coefficient”, where both molar extinction and quantum yield are set forth only once in the specification as a whole (p.18) and without any accompanying guidance as to how the property is determined, which species have this property, or how a structure influences this value.
	Therefore, claims 5-8 do not meet the written description requirement.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the embodiments of claims 9 and 10, does not reasonably provide enablement for the breadth of embodiments claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
To meet the enablement requirement when not limited to a use, a compound must be enabled for any use that would reasonably correlate with the entire scope of the claim (MPEP §2164.01(c)). The specification discloses the composition as useful in imaging. However, the specification clearly notes that fluorophores without particular properties “according to the above-indicated invention” “have proven to be not functional” (p.23 L11-14). Clearly, a non-functional compound is not enabled for any use. A list of various properties that this statement is referencing is found on page 18. None of the pending claims except for claim 7 require a specific KierFlex value while only one claim requires a particular AlogP, yet both of these values in combination are explicitly noted by the specification to determine a functional versus non-functional compound. While skill in the art is high, predictability is low. This can be seen in the fact that the compounds which “work” have no clear structure responsible for these properties and are related to other compounds which do not function, e.g., ATTO647 (non-functional; p.24) vs ABBERIOR star 635P (functional; p.23).
Further, the specification establishes that a compound with all of the recited values is critical to a functioning compound, yet there is no clear conserved structure responsible for these properties. Other than those tested in the specification, the application requires others to make and test the remaining embodiments within the scope of the claims to determine for themselves if the required properties are present with no reasonable expectation of success or predictability.
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
The compounds of claims 9 and 10 were tested and determined to function; as such, these fluorophores are deemed enabled. However, the remaining claims encompass compositions with properties outside of the “functional” range and/or encompass untested structures, while the evidence of record does not establish any predictable correlation with particular structures and an enabled function.
Therefore, claims 1-8 and 11-19 are not enabled for their full scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1-2) as anticipated by Canon (US 20110294987; IDS 12/21/19 citation 1).
Note that the claims are indefinite for multiple reasons, making a reasonable interpretation of the claims difficult. Where multiple interpretations are possible or a limitation is otherwise unclear, the Examiner will try to articulate the interpretations being used where relevant.

Regarding claim 1, Canon teaches an antibody bound to a fluorophore via an amide bond (“the single-chain antibody has at least any one of amino group…and a functional group of the organic dye bound to the at least any one of the amino group”; paragraph 37). While Canon teaches binding through the amino, carboxyl, or hydroxyl group, Canon teaches “binding between a nucleophilic amino group of the single-chain antibody and the functional group of the organic dye is particularly preferable” (paragraph 37). Canon does not teach any other binding moeity is required, suggesting that 100% of the bond is through this amidic bond, which is “at least 70%” as required by the claim. Canon teaches this binding is “found in the amino terminal of the single-chain antibody” (paragraph 37), i.e., the N-terminal.
Regarding claim 2, Canon teaches the antibody is monoclonal (paragraph 60) as well as that Fabs can be derived from monoclonal antibodies (paragraph 60).
Regarding claim 3, Canon teaches binding the amidic N-terminal group of the antibody to the fluorophore via “amide binding” (paragraph 37). An amide bond is of the formula N-C(=O). Thus, the suggestion to use an amide bond is a teaching of the amino group of the antibody, followed by CO, followed by the fluorophore. This meets the limitations of the claim where n is 0 and A is the same fluorophore as found in claim 1, and where the “z group” is attached to the N-terminal amino group of the antibody at the “C” portion of the formula. Note that the amide is interpreted as N-C rather than C-N as the claim contains no explicit nitrogen atom; thus, it is reasonable to interpret the N-terminal amino of the antibody being the “N” portion of the bond and the “CO” of the Z-group being the other half of the amide bond.
	Regarding claim 5, the Patent Office is not equipped to make prior art products and investigate their properties (MPEP §2113). ALogP describes not only a property, but a specific process for arriving at that value (p.11 L8-10); notably, neither this process nor “table 1” of Ghose is part of the original disclosure nor has the document been made of record. The prior art product meets all of the structural limitations of the claims and chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)). Thus, burden is shifted to Applicant to provide evidence that the above configuration fails to fall within the claimed range.
	Regarding claim 6, this value is also not readily apparent from a structure alone. The specification describes one means of calculating this value as per Ferrara (p.30-31), but Ferrara is not part of the original disclosure of the application nor has this document been made of record. For the same reasons as claim 5, burden is shifted to Applicant to provide evidence that the prior art configuration fails to fall within the claimed range.
	Regarding claim 7, as above, this claim is directed to inherent properties of a structure. As the Office cannot make and test the prior art structures to determine if the compound meets this criteria, burden is shifted to Applicant to provide evidence that they do not.
	Regarding claim 8, as above, this claim is directed to inherent properties of a structure. As the Office cannot make and test the prior art structures to determine if the compound meets this criteria, burden is shifted to Applicant to provide evidence that they do not.
	Regarding claim 9, Canon teaches the dye (group A) is xanthene (paragraph 72). This further supports the conclusion that the composition of antibody/amidic bond/xanthene inherently possesses the required properties of claims 5-8. This is because the specification teaches xanthene is a preferred dye while also teaching the properties of claims 5-8 are required for a functional compound.
	Regarding claim 11, Canon teaches the antibody is a mouse antibody and a monoclonal antibody (paragraph 60). Cannon also exemplifies the antibody as IgG (paragraph 106). A prior art document which discloses a genus will anticipate a species when the species can be “at once envisaged” (MPEP §2131.02). In this case, the skilled artisan could envisage the limited number of combinations of species-antibody type. Moreover, there are only four IgG subclasses: IgG1, IgG2, IgG3, and IgG4. Led to the genus of IgG, the skilled artisan could immediately envisage the subclass as one of these four, including the claimed IgG1.
	Regarding claim 12, Canon teaches the antibody can be a Fab fragment (paragraph 60).
	Regarding claim 13, Canon teaches using the compound for imaging (paragraph 67). The compound of Canon has an antibody component (immuno), a fluorescent component (fluorescent), and is used to image tumors (probe), this meets the limitations of being used as an immunofluorescent probe.
	Regarding claim 14, the “A” and “CO” are described above. Importantly, an amide bond (peptide bond; N-C(O)) is formed by joining the NH3 of the free N-terminal amino group of the antibody with the COOH group of the free carboxyl. Thus, the conjugation described in Canon requires that the amide bond is formed by combining a “COOB” group, where B is the amino group above. This amino group has electrophile characteristics; see e.g., Shapley, cited on form 892, stating that nucleophiles such as nitrogen can add to the electrophilic characteristics of the carboxylic acid group.
	Regarding claim 15, all of these limitations have been addressed above.
	Therefore, claims 1-3, 5-9 and 11-15 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canon (US 20110294987; IDS 12/21/19 citation 1) in view of Prakash (US 20150018540; form 892)
Claims 1-3, 5-9 and 11-15 and the disclosure of Canon are discussed above. These claims are anticipated and would have been obvious for the same reasons, incorporated herein.
Further, regarding claim 1, since the options are clearly articulated as “at least one”, one of ordinary skill in the art is apprised that only one is necessary, which would have made it obvious to select the “preferable” amide bond as the sole bond. Further, while it is the position of the rejection above that Canon teaches binding to the N-terminus of the antibody, the N and C are the only options for attachment to the terminal portions of the antibody. As such, selection from a list of two possibilities would have been obvious.
Further, regarding claim 11, Canon teaches the antibody is a mouse antibody and a monoclonal antibody (paragraph 60). Cannon also exemplifies the antibody as IgG (paragraph 106). Cannon does not teach the antibody is IgG1. Nevertheless, if such a choice is not anticipated, it would still have been obvious. There is a limited number of choices for species, type, and subclass when making antibodies. One of ordinary skill in the art set to make the conjugate of Canon would have found it obvious to select a species disclosed by Canon, monoclonal antibodies as disclosed by Canon, and IgG1 when led to the genus of IgG antibodies, where there are only four such choices for IgG subclass.
Regarding claim 4, Canon teaches connecting the antibody and fluorophore via a linker (paragraph 37), but does not teach a specific linker. The “amide” of the antibody is N-C(O) as described above, but Canon does not teach the linker as one with 8-16 hydrogen binding acceptors.
However, one of ordinary skill in the art at the time of filing would have found it obvious to use known methods of linking an antibody to the imaging agent. One such method was through the use of alkyl chains. Prakash teaches one such method utilizing alkyl linkers (embodiment 318), including specifically C1-C10 alkyls (paragraph 1045). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05(I). These carbons are hydrogen bond acceptors and so meet the limitations of having between 8-16 such acceptors.
Therefore, claims 1-9 and 11-15 would have been obvious.

Claim(s) 1-3 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canon (US 20110294987; IDS 12/21/19 citation 1) in view of Palucka (US 20150368612; form 892)
Claims 1-3, 5-9 and 11-15 and the disclosure of Canon are discussed above. These claims are anticipated and would have been obvious for the same reasons, incorporated herein.
Further, regarding claim 1, since the options are clearly articulated as “at least one”, one of ordinary skill in the art is apprised that only one is necessary, which would have made it obvious to select the “preferable” amide bond as the sole bond. Further, while it is the position of the rejection above that Canon teaches binding to the N-terminus of the antibody, the N and C are the only options for attachment to the terminal portions of the antibody. As such, selection from a list of two possibilities would have been obvious.
Further, regarding claim 11, Canon teaches the antibody is a mouse antibody and a monoclonal antibody (paragraph 60). Cannon also exemplifies the antibody as IgG (paragraph 106). Cannon does not teach the antibody is IgG1. Nevertheless, if such a choice is not anticipated, it would still have been obvious. There is a limited number of choices for species, type, and subclass when making antibodies. One of ordinary skill in the art set to make the conjugate of Canon would have found it obvious to select a species disclosed by Canon, monoclonal antibodies as disclosed by Canon, and IgG1 when led to the genus of IgG antibodies, where there are only four such choices for IgG subclass.
Regarding claim 10, Canon teaches several dyes for the fluorophore, but does not explicitly teach one of the dyes in claim 10. However, one of ordinary skill in the art at the time of filing would have found it obvious to substitute one known imaging fluorophore for another. Palucka teaches conjugating an antibody to AF568 (paragraph 563) and one of ordinary skill in the art at the time of filing would have had a reasonable expectation that this known AF568 moeity could be successfully attached to a different antibody, such as the one in Canon.
Therefore, claims 1-3 and 5-15 would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Weidner/             Primary Examiner, Art Unit 1649